DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner acknowledges receipt of amendments/arguments filed 10/20/22.  The arguments set forth are addressed herein below.  Claims 1-4, 8, and 10-23 are pending, Claims 5-7 and 9 are canceled, Claims 1-3, 8, and 14 are currently amended, and Claims 15-23 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 10-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 2015/0281422) in view of Wells (US 2018/0345130).
Claims 1-3 and 23:  Kessler discloses an information processing system (Fig. 11) comprising: a main unit ((70) of Fig. 11) including a rectangular display ((72) of Fig. 11, ¶ 76); a first controller (12) configured to be removably attached to the main unit, the first controller being configured to transmit first operation data representing an operation performed on the first controller to the main unit (¶ 79-80, 101-102), irrespective of whether the first controller is attached to the main unit (¶ 22); a second controller (14) configured to be removably attached to the main unit, the second controller being configured to transmit second operation data representing an operation performed on the second controller to the main unit (¶ 79-80, 101-102), irrespective of whether the second controller is attached to the main unit (¶ 22), wherein the main unit is configured to display, on the display, an execution result of an information process based on the first operation data transmitted from the first controller and the second operation data transmitted from the second controller (Abstract, ¶ 11, 76-77, 79-80, 101-102), the first controller includes a first input (analog joy stick (34)) and a second input (d-pad (30)) on a first surface which faces in the same direction as a surface of the main unit when the first controller is attached to the main unit (Figs. 1-2, 10-12, ¶ 74 wherein Fig. 10 illustrates the first surface facing the same direction as a surface of the main unit when the first controller is attached to the main unit), the second controller includes a third input (analog joy stick (48)) and a fourth input (four action pushbuttons ‘P’ (54), ‘L’ (56), ‘A’ (58) and ‘Y’ (60))on a second surface which faces the same direction as the surface of the main unit when the first controller is attached to the main unit (Figs. 1-2, 10-12, ¶ 74 wherein Fig. 10 illustrates the first surface facing the same direction as a surface of the main unit when the second controller is attached to the main unit), each of the first input and the third input is a directional input configured to accept a direction input (¶ 74), each of the second input and the fourth input is one of an arrangement of four buttons or a cross-shaped key (¶ 74), when the first and second controllers are attached to the main unit: the first input is above the second input on the first surface, the third input is below the fourth input on the second surface, a direction from the first input to the second input on the first surface is opposite to a direction from the third input the fourth input on the second surface (Figs. 1-2, 11, emphasis on Fig. 11).
	Kessler teaches the above, but lacks explicitly suggesting when the first controller device and the second controller device are attached to the main unit a line connecting a center of the second input and a center of the first input is parallel to short sides of the rectangular display, and a line connecting a center of the fourth input and a center of the third input is parallel to the short sides of the display; when the first controller is attached to the main unit, a boundary line between the first controller and the main unit is parallel to the line connecting a center of the second put and a center of the first input and when the second controller is attached to the main unit, a boundary line between the second controller and the main unit is parallel to a line connecting a center of the fourth input; and/or when the first and second controllers are attached to the main unit, the first input and the second input are disposed symmetrically with respect to a first line parallel to short sides of the rectangular display and the third input and the fourth input are disposed symmetrically with respect to a second line parallel to the short sides of the display.  Kessler at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 107).  Furthermore, an analogous art of Wells teaches a similarly structed information processing system including a first controller having a first input (126) and a second input (128) and a second controller having a third input (126) and a fourth input (128), wherein when the first controller device and the second controller device are attached to the main unit a line connecting a center of the second input and a center of the first input is parallel to short sides of the rectangular display, and a line connecting a center of the fourth input and a center of the third input is parallel to the short sides of the display (112); when the first controller is attached to the main unit, a boundary line between the first controller and the main unit is parallel to the line connecting a center of the second put and a center of the first input and when the second controller is attached to the main unit, a boundary line between the second controller and the main unit is parallel to a line connecting a center of the fourth input; and/or when the first and second controllers are attached to the main unit, the first input and the second input are disposed symmetrically with respect to a first line parallel to short sides of the rectangular display and the third input and the fourth input are disposed symmetrically with respect to a second line parallel to the short sides of the display (Figs. 1a-b, ¶ 32, 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the location of first, second, third, and fourth inputs of Kessler such that a line connecting a center of the second input and a center of the first input is parallel to short sides of the rectangular display, and a line connecting a center of the fourth input and a center of the third input is parallel to the short sides of the display; when the first controller is attached to the main unit, a boundary line between the first controller and the main unit is parallel to the line connecting a center of the second put and a center of the first input and when the second controller is attached to the main unit, a boundary line between the second controller and the main unit is parallel to a line connecting a center of the fourth input; and/or when the first and second controllers are attached to the main unit, the first input and the second input are disposed symmetrically with respect to a first line parallel to short sides of the rectangular display and the third input and the fourth input are disposed symmetrically with respect to a second line parallel to the short sides of the display as taught by Wells because such a modification would have provided gaming controllers for gaming applications, which any impairment of the portability or handling of the mobile device is reduced (Wells - ¶ 33).  Such a modification or rearranging of parts, additionally, would have been considered mere routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 4:  Kessler teaches wherein when the first controller and the second controller are detached from the main unit, a positional relationship between the first input and the second input of the first controller placed in a predetermined orientation is the same as a positional relationship between the third input and the fourth input of the second controller placed in a predetermined orientation.

    PNG
    media_image1.png
    456
    349
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    456
    349
    media_image2.png
    Greyscale

Claim 8:  Kessler teaches wherein the directional input includes an operation member configured to be tilted or slid in a predetermined direction (¶ 74, analog joysticks are configured to be tilted).
Claim 10:  Kessler teaches wherein: the first controller is configured to be attached to the main unit so as to be facing one of a left side surface and a right side surface of the main unit; and the second controller is configured to be attached to the main unit so as to be facing the other one of the left side surface and the right side surface of the main unit (Figs. 10-12).
Claim 11:  Kessler teaches wherein: a connecting portion between a first side surface of four side surfaces of the first controller and a side surface adjacent to the first side surface has a more rounded shape than a connecting portion between a second side surface of the four side surfaces, which is opposite from the first side surface, and a side surface adjacent to the second side surface; and a connecting portion between a third side surface of four side surfaces of the second controller and a side surface adjacent to the third side surface has a more rounded shape than a connecting portion between a fourth side surface of the four side surfaces, which is opposite from the third side surface, and a side surface adjacent to the fourth side surface (Fig. 2, the left upper and lower corners (connection portions) of the left controller in which a first side surface is between and adjacent to a upper or lower side surface thereof has a more rounder the shape the right upper and lower corners (connection portions) of the left controller in which a second side surface is between, the right upper and lower corners (connection portions) of the right controller in which a third side surface is between and adjacent to a upper or lower side surface has a more rounder shape then left upper and lower corners (connection portions) of the right controller in which a fourth side surface is between).

    PNG
    media_image3.png
    815
    871
    media_image3.png
    Greyscale

Claim 12:  Kessler teaches wherein: the first controller is attached to the main unit with the second side surface of the first controller facing a fifth side surface of four side surfaces of the main unit; and the second controller is attached to the main unit with the fourth side surface of the second controller facing a sixth side surface, which is opposite from the fifth side surface, of the main unit (see Figs. 11-12).

    PNG
    media_image4.png
    214
    459
    media_image4.png
    Greyscale

Claim 13:  Kessler teaches wherein the main unit includes a housing including a first engagement portion configured for engagement with a housing of the first controller when the first controller is attached to the main unit, and a second engagement portion configured for engagement with a housing of the second controller when the second controller is attached to the main unit (Figs. 10-12, ¶ 77, 87, 98, emphasis on Figs. 1-12 and descriptions thereof).
Claim 14:  Kessler teaches wherein: the first controller includes a housing including a third engagement portion to configured for engagement with the first engagement portion of the main unit: and the second controller includes a housing including a fourth engagement portion configured for engagement with the second engagement portion of the main unit (Figs. 10-12, ¶ 77, 87, 98, emphasis on Figs. 11-12 and descriptions thereof).
Claim 15:  Kessler in view of Wells teaches the above, in addition to the fourth input being a four button arrangement (four action pushbuttons ‘P’ 54, ‘L’ 56, ‘A’ 58 and ‘Y’ 60)(Kessler - ¶ 74), but lacks explicitly suggesting where each of the second and fourth inputs is an arrangement of four buttons.  However, applicant fails to disclose that having each of the second and fourth inputs is an arrangement of four buttons solve any stated problem, provides an advantage, or is for any particular purpose.  Moreover, it appears that the second and fourth inputs of Kessler in view of Wells, or applicant’s invention, would perform the same function of providing gaming inputs on respective first and second controllers, regardless of the type of input.  Therefore, it would have been prima facie obvious to modify Kessler in view of Wells to obtain the invention as specified in 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kessler in view of Wells.
	However, in the alternative, Kessler teaches that “each of the left and right handle housings 12, 14 is provided with a number of user input means. The user input means may comprise any one or a combination of a direction pad ‘D pad’, a joy stick, and one or more push buttons” (¶ 73) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, Wells teaches an input on a first controller being a four button arrangement and an input on a second controller being a four button arrangement.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the second and fourth inputs of Kessler in view of Wells to be duplicate four button arrangement inputs because such a modification would have yielded predictable results, namely, a means of providing gaming inputs to the main unit in which at least Kessler is intended (see above).  Such a modification would have been considered mere routine to one of ordinary skill in the art in regards to the types of gaming inputs provided on gaming controllers.
Claim 17:  Kessler teaches wherein one of the second input and the fourth input is a cross-shaped key and the other of the second input and the fourth input is an arrangement of four buttons (see above, Figs. 1-2, 11).
Claims 18-19:  Kessler teaches wherein the first surface, on which the first and second inputs are included, and the second surface, on which the third and fourth inputs are included, face in a same direction when the first and second controllers are attached to the main unit (see above, Figs. 1-2, 11).
Claims 20-22:  Kessler teaches wherein the first and second controllers are unattached to each other when first operation data and second operation data are transmitted to the main unit (¶ 22).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 2015/0281422) in view of Wells (US 2018/0345130), in view of Merrill (US 2008/0167740).
Claim 16:  Kessler in view of Wells teaches the above, in addition to the second input being a crossed shaped key (30)(Kessler - ¶ 74), but fails to teach the fourth input being a cross-shaped key.  Kessler teaches the fourth input being a arrangement of four buttons (four action pushbuttons ‘P’ 54, ‘L’ 56, ‘A’ 58 and ‘Y’ 60)(¶ 74)); Kessler teaches that “each of the left and right handle housings 12, 14 is provided with a number of user input means. The user input means may comprise any one or a combination of a direction pad ‘D pad’, a joy stick, and one or more push buttons” (¶ 73) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, Merrill teaches a cross-shaped key input or d-pad has an equivalent function to an arrangement of four function buttons (¶ 27).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have substituted the fourth input (four function button arrangement) of Kessler in view of Wells with the cross-shaped key input or d-pad means of Merrill because such a modification would have yielded predictable results, namely, a means of providing four function inputs to the main unit in which at least Kessler is intended (see above).  Such a modification would have been considered mere routine to one of ordinary skill in the art in regards to the types of gaming inputs provided on gaming controllers.

Response to Arguments
Double Patenting
The Double Patenting Rejection has been withdrawn in view of the claimed amendments.
Prior Art
Applicant’s arguments with respect to claim(s) 1-4, 8, and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the examiner relies upon Wells (US 2018/0345130) to teach the newly added limitations corresponding the instant independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715